Citation Nr: 1757833	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1971 to April 1973. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH. 

The Board observes that additional evidence has been associated with the Veteran's claims file since the RO last considered the issues on appeal in December 2016. Specifically, a DBQ that the Veteran submitted in September 2017 in connection with his claim for increase for the low back disability. This evidence was not of record at the time of the December 2016 supplemental statement of the case, and thus has not been considered by the agency of original jurisdiction. However, review of this evidence reveals that it is not pertinent to the Veteran's claim for entitlement to service connection for a right knee disability. Although this evidence is, in part, the basis of the remand for other issues on appeal, as discussed below, the evidence has no bearing on the particular claim decided herein, and thus is not evidence pertinent to this claim. See 38 C.F.R. § 20.1304(c) (2017) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."). For this reason, the absence of a waiver as to such evidence and argument does not prejudice the Veteran in this case with respect to the issue decided herein.

The issues of entitlement to an increased rating for degenerative joint disease of the thoracolumbar spine and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Although the Veteran claims right knee pain since service, there is no competent evidence establishing that he has a current right knee disability.


CONCLUSIONS OF LAW

The criteria for service connection for a right knee disability have not been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The United States Court of Appeals for Veterans Claims has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a right knee disability. The reasons follow.

As stated above, in order for service connected to be granted, there must be evidence of a current disability due to disease or injury. The Board has reviewed the evidence of record, including the Veteran's lay statements discussing the symptoms he is experiencing with his right knee, which is pain and discomfort and the inability to kneel. The Board emphasizes, however, that pain, in and of itself, is not a disability for which service connection may be granted unless there is an underlying disease process causing the pain. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Here, there is no competent evidence or post service treatment records during the appeal period demonstrating that the Veteran has a current right knee disability.

The Board acknowledges that the Veteran and his employer's lay statements of right knee pain and symptomology. However, neither has provided competent evidence of a right knee disability. Again, a report of pain is not necessarily indicative of a current disability without an underlying disease process causing the pain. 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). In this case, the Veteran is not competent to diagnose a knee disability. See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

As there is no established current disability, there is no need to discuss the additional prongs for a direct service connection compensation claim as the fundamental requirement is a current disability. However, the Board notes that it does not find that the Veteran sustained a knee injury at the same time he sustained the low back injury in service. The service treatment records show complaints of low back pain immediately after the accident that occurred during service. There are no documented complaints of knee pain in the service treatment records. In the separation examination report, there is a notation of low back pain, and clinical evaluation of the lower extremities was normal.

Additionally supporting this finding is that when the Veteran was discharged from service in April 1973, he filed a claim for service connection for a low back disability one month later. When he underwent a VA examination in December 1973, he addressed a back disability only. In the examination form, where the Veteran reported his "Present Complaint," he discussed his back symptoms only. Under the clinical findings pertaining to the musculoskeletal system, the examiner wrote, "The patient states that he was hospitalized in service the first of this year because of low back pain.  He says since he was discharged from service[,] he has been having some recurrent back pain, noted especially after arising from a sitting position after sitting for a long period of time, noted also while bending over." There was no mention of knee pain. The examiner examined the Veteran's lower extremities and wrote there was no weakness, reflex changes, or sensory changes in the lower extremities. The Board finds as fact that had the Veteran sustained an injury to his knee in the same accident where he injured his low back, as he now claims, he would have reported it at the time of the 1973 VA examination. It also would have likely been documented somewhere in the service treatment records. For these reasons, the Board also finds that there is no credible evidence of an in-service disease or injury relating to the right knee.

For all these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability, and the claim is denied. 


ORDER

Entitlement to service connection for a right knee disability is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

The Veteran's degenerative joint disease of the thoracolumbar spine is currently rated as 20 percent disabling, which evaluation was based on clinical findings documented in a September 2010 VA examination report, which showed that flexion of the thoracolumbar spine was to 60 degrees. The Veteran has undergone two examinations since that time-one in 2015, which showed improvement of the disability (flexion to 75 degrees), and one in 2017, which showed a significant worsening of the disability (diagnosis of unfavorable ankylosis of the entire thoracolumbar spine and moderate radiculopathy of both lower extremities). The Board finds that clarity is needed prior to adjudicating the claim and will order a new examination. 

The Veteran's claim for TDIU is inextricably intertwined with the claim for increase. Therefore, a final decision on the issue of TDIU cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to provide a complete disability picture of the Veteran's degenerative joint disease of the thoracolumbar spine. The claims file must be made available to and be reviewed by the examiner.  Any and all testing and imagery deemed necessary by the examiner should be performed.  The examiner should complete the entire examination report, including the part that addresses whether or not the Veteran has radiculopathy of the lower extremities.

2. Then, readjudicate the Veteran's claim on appeal, which should include consideration of the 2017 DBQ submitted by the Veteran in September 2017 and the most recent VA examination results. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


